Name: 87/603/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council, and of the Commission of 21 December 1987 laying down the arrangements for Spain's and Portugal's trade with Yugoslavia in products falling under the ECSC Treaty and amending Decisions 86/69/ECSC and 87/456/ECSC
 Type: Decision
 Subject Matter: European construction;  political geography;  Europe;  trade policy;  iron, steel and other metal industries
 Date Published: 1987-12-31

 Avis juridique important|41987D060387/603/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council, and of the Commission of 21 December 1987 laying down the arrangements for Spain's and Portugal's trade with Yugoslavia in products falling under the ECSC Treaty and amending Decisions 86/69/ECSC and 87/456/ECSC Official Journal L 389 , 31/12/1987 P. 0061 - 0064DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, AND OF THE COMISSION of 21 December 1987 laying down the arrangements for Spain's and Portugal's trade with Yugoslavia in products falling under the ECSC Treaty and amending Decisions 86/69/ECSC and 87/456/ECSC (87/603/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, AND THE COMMISSION, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas and Agreement has been concluded between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia(1); Whereas the Protocol to the abovementioned Agreement which is to be concluded as a result of the accession of Spain and Portugal must be approved by the Contracting Parties in accordance with their own procedures; Whereas pending completion of those procedures, without which the Protocol cannot enter into force, it is necessary to establish the arrangements for Spain's and Portugal's trade with Yugoslavia which are to replace the arrangements laid down by Decision 86/69/ECSC(2), as amended by Decision 87/456/ECSC(3); Whereas Decision 87/456/ECSC laid down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon and Tunisia on the other for products falling within the ECSC Treaty, pending the entry into force of the Protocol to be concluded with those countries following the accession of Spain and Portugal; Whereas Decision 87/456/ECSC should be adjusted as regards trade between Spain and Portugal with Yugoslavia; whereas those adjustments should appear in the Annex to this Decision; Whereas it is necessary to amend Article 1 of Decision 86/69/ECSC, HAVE DECIDED AS FOLLOWS : Article 1 1. The Kingdom of Spain and the Portuguese Republic shall apply to trade with Yugoslavia the arrangements resulting from the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, on the one hand, and the Socialist Federal Republic of Yugoslavia, on the other hand, subject to the special conditions set out in Decision 87/456/ECSC. 2. Decision 87/456/ECSC shall apply to trade with Yugoslavia subject to the special arrangements set out in the Annex to this Decision. Article 2 In Article 1 of Decision 86/69/ECSC, the term 'Yugoslavia' is hereby deleted. Article 3 The Decision shall enter into force on 1 January 1988. It shall apply until the entry into force of the Protocol to the Agreement with Yugoslavia, consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community. The Member States and the Commission shall take the measures necessary to implement this Decision. Done at Brussels, 21 December 1987. For the Commission The President Jacques DELORS For the Governments of the Member States The President B. HAARDER (1)OJ N ° L 41, 14. 2. 1983, p. 113. (2)OJ N ° L 75, 20. 3. 1986, p. 26. (3)OJ N ° L 250, 1. 9. 1987, p. 112. ANNEX Special arrangements for applying Decision 87/456/ECSC to trade between Spain and Portugal and YugoslaviaThe provisions of the Article of Decision 87/456/ECSC and the Annex to that Decision which are indicated below shall apply subject to the following arrangements: Article 4 The provisions of paragraphs 2 and 4 relating to Egypt shall also apply to Yugoslavia. ANNEX >TABLE>